Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered October 8, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
By failing to object, by failing to make specific objections, and by failing to request any further relief after objections were sustained, defendant has not preserved his present challenges to various evidence and to portions of the People’s summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged evidence relevant to issues raised at trial (see e.g. People v Washington, 259 AD2d 365, 365 [1999], lv denied 93 NY2d 1006 [1999]), and the challenged summation remarks fair comment on the evidence and responsive to defense arguments (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). To the limited extent that any of the com*202mends may be viewed as inappropriate, in each of those instances the court took curative actions that prevented any prejudice, especially since certain of the prosecutor’s arguments to which objections were sustained were not improper.
We perceive no basis for reducing the sentence. Concur— Marlow, J.P., Nardelli, Williams, Sweeny and McGuire, JJ.